DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the inline thickener" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the examiner is interpreting “the inline thickener” to correspond to the previously recited “cylinder within the outer housing”.  Appropriate correction is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisbauer, USPA 2010/0084324 (Geisbauer, IDS) in view of Fongen, CA 2031947 (Fongen, IDS).
Regarding claim 1, Geisbauer discloses a method of removing liquid from solid matter while maintaining a path for the liquid removed from free of blockage (abstract, fig. 8), the method comprising:
Providing an outer housing (REF 3);
Providing a cylinder (REF 16, 48) within the outer housing;
Positioning a wiper (REF 47) inside the cylinder;
Rotating the wiper within the cylinder (¶ 0046);
Inserting sludge (¶ 0022) under pressure (via REF 66, fig. 19, ¶ 0061) into a first end of the cylinder (via REF 8);
Forcing the sludge through an interior of the cylinder (via REF 8, 47, ¶ 0046);
Removing the liquid from the sludge passing through the cylinder (via REF 48, ¶ 0046);
Outletting the sludge at a second end of the cylinder through a sludge outlet (via REF 14);
Wherein the sludge is not mechanically compacted within the cylinder (fig. 8);
The wiper including an axle (REF 21) and helical fin (distal end of REF 47) extending from the axle, an outer edge of the helical fin in contact with an interior surface of the cylinder during rotation of the axle (¶ 0046);
Wherein the helical fin (REF 47) has a constant outer diameter (fig. 8); and
The cylinder includes an interior diameter, and a diameter of the interior diameter for an entire length fo the helical fin wiper is constant (fig. 8).
While the embodiment of figure 8 found in Geisbauer does not explicitly disclose relative movement between the wiper and cylinder, thereby providing a scraping action between the wiper and cylinder, Geisbauer provides additional embodiments where relative movement is achieved through uncoupling the wiper and cylinder (¶ 0052).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Geisbauer to include relative movement between the wiper and cylinder as described in another embodiment of Geisbauer (fig. 11, ¶ 0052) in order to clean the cylinder (via “scraper”, ¶ 0052), and provide an alternate conveyance of material through the cylinder, where such alternate means of movement provides no more than predictable and reliable results.
Geisbauer further discloses controlling a pressure at the sludge inlet (via REF 40, fig. 25, see “inlet valve”, ¶ 0072-0073) where opening and closing a valve at the sludge inlet modulates the hydrostatic pressure of fluid in relation to an amount of fluid within the sludge inlet, controlling a pressure at the sludge outlet (via REF 25, fig. 8, see "discharge valve", ¶ 0072-0073) where opening and closing a valve at the sludge outlet modulates the hydrostatic pressure of a fluid in relation to an amount of fluid within the 
Geisbauer does not explicitly disclose measuring and controlling the pressure of the sludge inlet, outlet, or filtrate outlet to control the degree of separation.  However, Fongen discloses a separation method (abstract) utilizing a cylindrical dewatering apparatus (fig. 6-7) where the pressure is controlled throughout the system to effect a desired separation efficiency (pg. 15/L14-15, pg. 18/L14-23, Claims).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Geisbauer to include pressure controls as described in Fongen in order to control back pressure within the separation device, minimize pressure drop across the filtration member, and modulate the degree of dewatering during use (Fongen, pg. 18, L14-23).
Regarding claim 2, Geisbauer (in view of Fongen) discloses that the cylinder further comprises a cylindrical screen (REF 16).
Regarding claims 3-4, Fongen further discloses a cylindrical screen (REF 12, 13, fig. 2) which effects separation, wherein the cylindrical screen includes a plurality of slots in multiple axes (figs. 5a-5b), where each row of slots is interrupted.
Regarding claim 10, Geisbauer (in view of Fongen) discloses an apparatus wherein each turn of the helical fin has the same pitch (fig. 8).
Claim 5 Geisbauer in view of Fongen as relied upon in the rejections set forth above, and in further view of Sasaki, US 5380436 (Sasaki).
Regarding claim 5, Geisbauer (in view of Fongen) does not explicitly disclose that the cylinder comprises a virtual cylinder formed by a plurality of fixed mount plates and a plurality of wiggle plates located between a pair of adjacent mount plates.
However, Sasaki discloses a separation apparatus (abstract, figs. 1, 4) comprising an outer cylinder (REF 5) and an inner scraper (REF 31), where said outer cylinder includes a plurality of fixed mount plates (see “stationary rings”, REF 6, C4/L5-33) and wiggle plates therebetween (see “floating rings”, REF 30, C4/L5-33).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Geisbauer (in view of Fongen) to include a filter plate stack comprising alternating filter discs/mounting plates as described in Sasaki in order to provide a separation apparatus which prevents separated fluid from reentering a separation space (C2/L43-50) and increasing the separation efficiency of the solid portion of fluid (C2/L51-60).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisbauer in view of Fongen and Sasaki as relied upon in the rejection of claim 5 set forth above, and in further view of Jonsson et al., USPA 2013/0008848 (Jonsson).
Regarding claims 6-7, modified Geisbauer does not disclose a wiggle plate having radially extending slots, where the slots have a smaller cross sectional area at the inner entrance and a larger cross sectional area at an outer exit.  However, Jonsson discloses a filter disc filtration apparatus (abstract, figs.5-6) where the individual filter discs (fig. 5) have radially extending slots (REF 30 A/B), where said slots have a smaller cross sectional area at an entrance of the disc and a larger cross sectional area at an exit end of the disc.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the filter disc of modified Geisbauer to have tapered radially extending slots as described in Jonsson in order to minimize pressure drop over the filter and maximize filtration area over said filter (Jonsson, ¶ 0017).
Regarding claim 8, Jonsson further discloses that radially extending slots are provided on opposing sides of each filter disc (¶ 0042), the slots being tapered as described above.
Regarding claim 9, Jonsson further discloses each of the slots (REF 30 A/B) have a pair of opposite side walls (REF 32) defining each slot, the pair of opposite side walls tapering toward each other such that each slot has a smaller cross-sectional area at an inner entrance (inner radius) and a larger cross-sectional area at an outer exit (outer radius).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779